Title: From Mercy Otis Warren to Abigail Smith Adams, 29 June 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



June 29th 1813—

I am myself, my dear Madam, in great trouble—since my date of yesterday, my amiable son the Collector, unaccompanied by any man, was followed on the street by a ruffian neighbour, who after several scurrilous epithets of abuse, lifted his vulgar fist & gave him such a blow in his right eye that it appears doubtful whether he will again have the use of it.—This man, one Joseph Bartlett has been a notorious breaker of the laws of Government & has amassed by his knavery a considerable sum of money, who without education, manners, or humanity and with a malignant, envious disposition is considered by every man of judgment or virtue a nuisance to the town in which he dwells.—But an attack on such a man as Mr Warren, feeble in health, kind & benevolent to all, is a matter of astonishment to every one who has not renounced every pretension to decency—The sufferer is now an exceeding sick man.—
